DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 3, 4, 6-9 and 21-25 are pending.
Claims 3, 4, 6-9 and 21-25 are rejected.
Claims 1, 2, 5 and 10-20 are canceled.

Response to Amendments/Arguments
The amendment to claim 21 filed on February 3, 2021 does not comply with the requirements of 37 CFR 1.121(c) because it removed the text “Compound 48” without indicating that such change was made by either lining through this limitation or putting double brackets around it.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Claim Rejections - 35 USC § 102
The rejection of claims 3, 22, and 23 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sheh (US 4,978,783) are withdrawn due to the amendment to claim 3, filed February 3, 2021.

Claim Rejections - 35 USC § 103
Applicant's arguments filed February 3, 2021 have been fully considered but they are not persuasive. 
First, the Examiner confirms that claims 3, 4, 6-9 and 21-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perrine et al. (WO 96/27369). The indication at page 3 of the August 3, 2020 Office Action was for the previous grounds of rejection of claims 1-21 under 35 U.S.C. 103(a) as being unpatentable over Perrine et al. (WO 96/27369).  The rejection of claims 3, 4, 6-9 and 21-25 under 35 U.S.C. 103(a) as being unpatentable over Perrine et al. (WO 96/27369) on pages 4-8 is based upon new grounds of rejection.
	The Applicants argue that no lead compound has been identified in the Office Action.  The Examiner respectfully disagrees.  The lead compounds are those having the structure phenyl-R5-R6-R7, wherein phenyl is a six carbon benzyl ring or a hydroxylated six carbon ring, R5 is SH, R7 is COOH, which includes thiophenoxy acetic acid, thiophenoxy propionic acid and thiophenoxy butyric acid (see the paragraph bridging pages 14 and 15).   Specific examples include 2- and 3-thiophenoxy propionic acid (C6H5SCH(CH3)COOH; C6H5SCH2CH2COOH), and 2-thiophenoxy acetic acid C6H5SCH2COOH) (see page 22, lines 28-30 and page 23, lines 1-2).
	The Applicants argue that Perrine does not provide any reason to modify any of the compounds having the general formula phenyl-R5-R6-R7.  The Examiner respectfully disagrees.  Perrine disclose that in addition to the above chemical compounds, compounds of the invention include derivatives of these chemicals (see 5-R6-R7 includes a hydroxylated phenyl ring (see claim 16).  Perrine disclose that halogenation can increase the polarity, hydrophilicity or lipophilicity of a chemical compound, which can be a desirable feature, for example, to transform a chemical compound into a composition, which is more easily tolerated by the patient, or more readily absorbed by the epithelial lining of the gastrointestinal tract (see page 24, lines 6-10).  Perrine disclose that compounds that are poorly absorbed may be made orally bioavailable by reducing or eliminating their polarity.  This can often be accomplished by formulating a composition with a complimentary reagent, which neutralizes polarity, or by modifying the compound with a neutralizing chemical group (see page 24, lines 6-10 and the paragraph bridging pages 31 and 32).
	The Applicants arguments that Perrine is completely silent about the use of the presently claimed compounds as delivery agents for enhancing the oral bioavailability of a biologically active agent is not persuasive.   
Enhancing the oral bioavailability of the biologically active agent is suggested, since it is disclosed that compounds that are poorly absorbed may be made orally bioavailable by reducing or eliminating their polarity.  This can often be accomplished by formulating a composition with a complimentary reagent, which neutralizes polarity, or by modifying the compound with a neutralizing chemical group (see page 24, lines 6-10 and the paragraph bridging pages 31 and 32).   Thus, one having ordinary skill in the art 
	The Applicants arguments that Perrine does not disclose or suggest that any of the compounds described therein could enhance the oral delivery of biologically active agents is not persuasive. 
Perrine et al. disclose that some of the more successful treatments of disorders of globin gene expression involve administration of biologically active proteins or chemical compounds to promote hematopoiesis, to promote the proliferation of hemoglobin expressing cells or to increase or stimulate the expression of fetal globin protein (see page 19, lines 8-23).  Although promising these compositions have drawbacks, which includes tolerance to the active ingredient rendering the composition 5-R6-R7, which are equivalent to a compound having the claimed formula I (see entire disclosure, in particular the abstract, Summary of the Invention on pages 14-17, pages 22-39, and claims 15-23 and 38-58).  Perrine et al. disclose that halogenation can increase the polarity, hydrophilicity or lipophilicity of a chemical compound, which can be a desirable feature, for example, to transform a chemical compound into a composition, which is more easily tolerated by the patient, or more readily absorbed by the epithelial lining of the gastrointestinal tract (see page 24, lines 6-10).  Such compositions could be orally administered to patients (see page 24, line 11).   Perrine et al. disclose that therapeutically effective chemical compounds may be created by modifying any of the disclosed compounds so that after introduction into the patient, these compounds metabolize into active forms, which have the desired effect on the patient (see page 24, lines 12-15).  The compounds may also produce a synergistic effect when used in combination with other known compounds or with other compounds of the invention (see page 24, lines 18-20).  Compositions of the invention may alternatively or in addition to the above compounds comprise a proteinaceous agent which will increase the extent or magnitude of hematopoiesis, increase the proliferation 
For the above reasons the rejection of claims 3, 4, 6-9 and 21-25 under 35 U.S.C. 103(a) as being unpatentable over Perrine et al. (WO 96/27369) is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 6-9, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 3, 4, 6-9 and 21-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perrine et al. (WO 96/27369), for the reasons given in the previous office action dated August 3, 2020.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.